ue Démocratique du Congo

Tsangi, le 15 septembre 2015.

* 8

Istère des Affaires Foncières

N°2 .469 , 3/1 ;
flrection des Titres Immobiliers +
Circonscription Foncière de Tahopo l.- Transmis copie pour information à
Division des Titres Imnoblliers - Monsieur le Directeur Chef de :
Service 498 Titres Immobiliers.

18 G "E ,
SANGI Mons) | Hdddédhl{ dd thamiai strateur
Annexe (Hilda ae Territoire de Basoro-=—
Réf. v/0.M/N° 8G/ %60/045 pu 29/07/ Monsieur le Chef de Division

015,-du Cadastre/
Objet Projet Contrat d'Emphytéose lui 1 re re. ee

B,Re9310=

Parcelle n°

Compidna : Territoire 4 Banoko--
Va dé pr riT ne si A Monsieur le Birecteur Général de
Mekn .—
ER Lu Booiété Plantations 0t-=-="—
MZ Me, M, Huileries du Songo B-h (Pue)
AKINSEHEAB As

Tallhonneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment
Signes, deux exemplaires du Projet de € ontrat d'Emphyteose relatif à la parcelle n°%-R.931:
“tuée dans leLé#duhb/ Territoire de Baroko, Localité Mekake Late RTS
Gertificat d'Enregintroïent Vol, çK.99 Folio A36---
quatre août mil meuf cent cinaquante-cinq"—

int de la somme reprise ci-dessous

que vous occupez en vertu de
du viart-
Je vous signale que votre € ontrat n'interviendra qu'après le paleme
et répartie comme suit
FC 60.450,00
Taxe d'établissement du contrat : JAXXANEXELXAX
raxe de P.V. de mise en valeur , Ur 1 950,00
yo 7.740,00
LXXX LION
#o 105-090, 00
Fo 43950,00
Frais croquis { ONU INLEX
XXI XX KI IX

Occupation pre isolre 0 JE ‘ 5
Loyer du 19/8 She ji 31/12/2019 DL 12.090,00
ya 213-270,00

Prix de référence du terrain

faxe de Certificat d'enregistrement
Note d'usage
Frais de mesurage et bornage

Frais de consultation

TOTAL !

À DEDUIRE : montant déjà payé suivant quittance n° Lo 67347 du +110 (èe AS, -
TOTAL : _ Fe 13, 70,00 — mi
ains du Comptable des Titres

Montant que je vous prie de blen vouloir verser en espèces entre les M
à LSANGI ou au compte n° 11,050/1524 auprès de la Ban,

immobiliers de Tahopo L
TBANGANT « =

Centrale du Congo à
era délivrée doit m'être présentée où transmise en communication
ndéans le mois de la récg

temps que les deux exemplalreg due re SNA e
présente lettre, ainsi que la flefr 4
à de ma considérait

nservatel

9 bi oNE ok mi
4
di C

JBLIQUE DEMOCRATIQUE DU CONGO

Isangi, le 15 septembre 2015
KE
MINISTÈRE DES AFFAIRES FONCIERES =
CIRCONSRIPTION FONCIERE TSt
HOPO 1 N°24
__ véniien DL 2.469.3/MIN/AFF/C TI/TSHO/066/2015
ASANGI [
l : Transmis copie Pour information à
Héls 0811480087 - 0810126700 4

Monsieur le Comptable Public des Titres
Immobiliers Tshopo 1 à Isangi

Monsieur le Chef de Ressort de la Direction
Général des Recettes de la Province

Orientale à Basoko.

À Monsieur le Directeur Général de la Société

Plantations et Huileries du Congo S.A ( PHC )
Objet : Projet Contrat à la signature

à Kinshasa
Terrain n° S.R 931

Territoire de BASOKO

Contrat d'emphytéose Monsieur,

À Me référant à votre lettre/O.M n° DG/060/015 du
a 29 juillet 2015 par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 931 à
usage agricole, situé dans le Territoire de BASOKO, localité Mekake I, j'ai l'honneur de vous faire parvenir en
annexe à la présente, deux exemplaires d’un projet de contrat d‘emphytéose tout en vous priant de bien
vouloir me les renvoyer dûment revêtus de votre signature sur la rubrique « L'EMPHYTEOTE » accompagnés du
bordereau de versement.

5 Ce contrat est établi aux conditions suivantes : È
4 = Taxe d'établissement contrat : FC 4.650.00 Ë
4 = Taxe croquis : FC 1.860.00
4 = Note d'usage :FC 1395.00

“  Fraistechniques :FC 930.00
= Fraisadministratifs :FC 465.00
TOTAL A PAYER : FC 9.300.00

Je vous signale que l'intervention de votre contrat

est conditionnée au payement de la somme détaillée ci dessus, montant que vous demande de bien
. Rues me ES
vouloir verser en espèces au Guichet Unique de la Direction Générale des Recettes de la Provin

serie

Orientale à Kisangani.

Votre désintéressement sera considéré comme la

renonciation tacite à votre demande qui sera d’ailleurs classée sans suite.

Veuillez agréer, Monsieur, l'assurance de ve
è

considération distinguée.

